Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 01/08/2021.
Claims 21-40 are currently pending.
Claims 1-20 are canceled in a preliminary amendment.
Claims 21-40 are rejected.
Claim Objections
Claims 21-40 are objected to because of the following informalities:  
Independent Claim 21 recites “queuing he first” in line 5; Claim 28 recites “queuing he first” in line 6; Claim 35 recites “queuing he first” in line 8.
It appears that Applicant intended to instead recite -- queuing the first --.  
Independent Claim 21 also recites “enqueuing the first and second packets from the ingress queues” in line 8. It appears that Applicant intended to instead recite -- dequeuing the first and second packets from the ingress queues --. A similar problem exists in independent claims 28 and 35.
Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "wherein slice prioritization" in the preamble.  There is insufficient antecedent basis for this limitation in the claim because claim 21 only recites that the enqueuing is prioritized in “wherein enqueuing from the ingress queues is prioritized based on policies”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1, 5-6, 8, 12-13, 15, 19-20 of U.S. Patent No. 10892994 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 21, 28 & 35 of the instant application merely broaden the scope of claims 1, 8 & 15 of U.S. Patent No. 10892994 B2 by omitting limitations, such as defining, in a virtual layer, bandwidth values for each slice; weighting a first slice based on its bandwidth value relative to the bandwidth values of the other slices. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
color coded.
Claim # in Instant Application
(17/144, 652)
Claim # in U.S.  Patent No. 10892994 B2
 [Claim 21]   A method for enforcing Quality of Service ("QoS") in a Virtual Service Network ("VSN"), comprising: 




receiving first and second packets at a physical switch having ingress ports and egress ports, the first and second packets corresponding to different slices in the VSN; 




queuing he first and second packets into different ingress queues, the different ingress 
enqueuing the first and second packets from the ingress queues to different egress queues, wherein enqueuing from the ingress queues is prioritized based on policies for the different slices; and forwarding the first and second packets from the egress queues. 














 receiving packets at a physical switch having ingress ports and egress ports; placing the packets into a slice-based pool having ingress queues, the ingress queues each corresponding to a slice in the VSN, wherein an agent running on the physical switch 
places the packets into the ingress queues based on slice classifications of the packets, 


routing the packets from the ingress queues to egress queues for the egress ports, the egress queues corresponding to the slices in the VSN; and forwarding the packets from the egress queues according to a policing algorithm, wherein the first packet is sent before the second packet based on having a prioritized slice classification, the prioritized slice classification being based on the weight of the first slice. 


1
25
5
26
1
27
6
28
8
29
8
30
12
33
8
34
13
35
15
36
15
38
19
40
20


Claims 23-24, 31-32, 37 and 39 are also rejected for depending from rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-26, 28-33, 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Yong Huang et al (US 20190140904 A1) in view of Sharat Prasad et al (US 7391786 B1).
For Claim 21, Huang discloses a method for enforcing Quality of Service ("QoS") in a Virtual Service Network ("VSN") (Huang teaches, in ¶ 0007, lines 1-2, a network slicing method, so that network slices can meet network requirements of different types of services), comprising:
 receiving first and second packets at a physical switch having ingress ports and egress ports (Huang teaches, in ¶ 0112, lines 1-2, that terminal device receives a to-be-transmitted traffic flow), the first and second packets corresponding to different slices in the VSN (Huang teaches, of a packet in the to-be-transmitted traffic flow is used to request network slice information corresponding to the to-be-transmitted traffic flow. Huang also teaches, in ¶ 0061, lines 4-7, that information about the first several packets in the traffic flow may be obtained, and metadata information that is of the traffic flow and that is extracted from the first several packets may support classification of the traffic flow); 
queuing he first and second packets into different ingress queues (Huang teaches, in ¶ 0133, lines 8-11, send the to-be-transmitted traffic flow to a queue that is corresponding to the network slice C), the different ingress queues corresponding to different slices in the VSN (Huang teaches, in ¶ 0133, lines 13-16, that multiple network slices may be corresponding to multiple queues of a same physical port), wherein the queuing is based on associating the first and second packets with the different slices (Huang teaches, in ¶ 0159, lines 6-8, that the network slicing policy includes a mapping relationship between a traffic flow type and a network slice and a slice weight of the network slice); and 
forwarding the first and second packets from the egress queues (Huang teaches, in ¶ 0144, lines 4-5, that Finally, the NE 540 sends the flow 1 to the terminal device 550).
Huang fails to expressly disclose enqueuing the first and second packets from the ingress queues to different egress queues, wherein enqueuing from the ingress queues is prioritized based on policies for the different flows.
However, Prasad, in analogous art, teaches enqueuing the first and second packets from the ingress queues to different egress queues, wherein enqueuing from the ingress queues is prioritized based on policies for the different flows (Prasad teaches, in Col. 5, lines 11-14, that the method comprises receiving packets at an input buffer having a plurality of virtual output queues and selecting, based on the information in the packet header, a virtual output queue for each of the packets).  
Prasad further teaches, in Col. 6, lines 11-14, that the selection of VOQ considers priorities, higher priorities are given the latency minimization benefit of the speed-up before the lower priorities.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Huang with the speed-up taught by Prasad. The motivation is to ensures that a packet longer than two memory cells is never delayed [Prasad: Col. 6, lines 59-61]). 
For Claim 22, Huang discloses all of the claimed subject matter with the exception of an agent executing on the physical switch queues the first and second packets into the different ingress queues.
However, Prasad, in analogous art, teaches an agent executing on the physical switch queues the first and second packets into the different ingress queues (Prasad teaches, in Col. 5, lines 11-14, a switching architecture based on a shared memory. The system provides a variable length packet switch with packet interfaces. FIG. 3 illustrates one embodiment of the system of the present invention. The system includes an input buffer 30 and a [input] scheduler 32 for each input port, a shared memory fabric 34, which is shared by all output ports, and an output scheduler 36 and output buffer 38 for each output port).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Huang with the input scheduler taught by Prasad. The motivation is to ensures that a packet longer than two memory cells is never delayed [Prasad: Col. 6, lines 59-61]). 
For Claim 23, Huang discloses a method, wherein a slice-weighted round robin ("SWRR") is used to enqueue the first and second packets from the ingress queues to the egress queues (Huang teaches, in ¶ 0134, lines 10-12, that the to-be-transmitted traffic flow scheduling may be approximately implemented by using a weighted round robin (WRR) algorithm).
For Claim 24, Huang discloses a method, wherein the SWRR prioritizes a first ingress queue relative to a second ingress queue based on a first slice being allocated more bandwidth than a second slice (Huang teaches, in ¶ 0134, lines 3-7, that a quantity of queues used in the WFQ may be a quantity of network slices, a scheduling weight of a queue in the WFQ may be a bandwidth weight obtained after a slice weight of each network slice corresponds to the physical network port). Prasad teaches, in Col. 2, lines 66-67, that the (N+1)R memory bandwidth is required for each individual output queue memory, or 2NR for centralized shared memory. Hence, while the output queues in shared buffer architecture has the smallest delay, delay variation and memory requirement, it has the highest memory bandwidth requirement. 
For Claim 25, Huang discloses a method, wherein a slice-weighted round robin ("SWRR") is used for prioritizing forwarding from the egress queues (Huang teaches, in ¶ 0134, lines 10-12, that the to-be-transmitted traffic flow scheduling may be approximately implemented by using a weighted round robin (WRR) algorithm). Prasad teaches, in Col. 6, lines 11-14, that the selection of VOQ considers priorities, higher priorities are given the latency minimization benefit of the speed-up before the lower priorities.
For Claim 26, Huang discloses all of the claimed subject matter with the exception that prioritization is used for both (1) enqueueing the first and second packets to the egress queues and (2) forwarding the first and second packets from the egress queues.
receiving packets at an input buffer having a plurality of virtual output queues and selecting, based on the information in the packet header, a virtual output queue for each of the packets. Prasad further teaches, in Col. 6, lines 11-14, that the selection of VOQ considers priorities, higher priorities are given the latency minimization benefit of the speed-up before the lower priorities).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Huang with the input scheduler taught by Prasad. The motivation is to ensures that a packet longer than two memory cells is never delayed [Prasad: Col. 6, lines 59-61]). 
For Claims 28-33, please refer to the rejection of Claim 21-26, above.
For Claims 35-37, please refer to the rejection of Claim 21-23, above.
For Claim 38, please refer to the rejection of Claim 25, above.
For Claim 39, please refer to the rejection of Claim 26, above.



Claims 27, 34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yong Huang et al (US 20190140904 A1) in view of Sharat Prasad et al (US 7391786 B1) as applied to claim 21, 28 or 35 above, and further in view of Weihua Qiao et al (US 20190053104 A1). 
For Claim 27, Huang discloses that the resource node configures a bandwidth resource for the network slice at a corresponding ratio (in ¶ 0099, lines 11-13).
 Huang and Prasad fail to disclose defining, in a virtual layer, bandwidth values for first and second slices.
However, Qiao, in analogous art, teaches defining, in a virtual layer, bandwidth values for first and second slices (Qiao teaches, in ¶ 0150, lines 12-16, that the network slicing information may comprise one or more of the following information elements: network slicing required indications, the required minimal bandwidth of the network slice [i.e., value], the provided latency of the network slice, the priority of the network slice, a third party ID).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Huang and Prasad with the required slice bandwidth taught by Qiao. The motivation is to allow interworking between wireless devices and application servers for different vendors that may have different implementations for network slicing [Qiao: ¶ 0004, lines 3-4]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shaw (US 20180287891 A1) pertains to a quality of service (QoS) management for dynamic instantiation of network slices and/or applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419